Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated October 21, 2009, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s designation of the defendant as a level three sex offender under the Sex Offender Registration Act (hereinafter SORA) was supported by clear and convincing evidence (see Correction Law § 168-n [3]). The County Court properly assessed 25 points under risk factor 2 and 20 points under risk factor 4 (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 9-10 [2006]). The victim’s sworn statements, offered by the People at the SORA hearing, constituted “reliable hearsay” (Correction Law § 168-n [3]; People v Mingo, 12 NY3d 563, 573 [2009]), and provided a sufficient basis for the assessment of those points.
Moreover, the defendant did not demonstrate that special circumstances existed which would warrant a departure from the risk level three designation (see People v Maiello, 32 AD3d 463 [2006]; People v Guaman, 8 AD3d 545 [2004]). Rivera, J.P., Angiolillo, Chambers and Austin, JJ., concur.